Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the preliminary amendments filed on 10 July 2018, the following occurred: claims 1-8 and 14-18 have been amended; Claims 19 and 20 have been newly added.
Claims 1-20 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201710333821.0, filed on 12 May 2017.

Information Disclosure Statement
The Information Disclosure Statement(s) filed on 05 September 2018, 28 September 2020, 02 March 2021 and 19 May 2021, have been considered by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.84(I) because the following figure(s) is/are unreadable and/or are unsatisfactory for reproduction:
Figure 3
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(3) because following figure(s) contain text that is smaller than the permissible limit of 1/8”:
Figure 3
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The Examiner has made an effort to uncover as many drawing issues as possible in the amount of time afforded for examination; however, it is possible that certain issues remain. It is incumbent upon the Applicant to review to Specification and Drawings to ensure that no addition objectionable issues remain. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a candidate factor analyzer in claim 9
 an identification knowledge miner in claim 9
a matcher in claim 9
a human-computer interaction facility in claim 10
a content retriever in claim 12
a knowledge extractor in claim 12

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “a candidate factor analyzer” in claim 9, “an identification knowledge miner” in claim 9, “a matcher” in claim 9, “a human-computer interaction facility” in claim 10, “a content retriever” in claim 12 and “a knowledge extractor” in claim 12 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to 
The Specification does not recite the corresponding structure of what “a candidate factor analyzer”, “an identification knowledge miner”, “a matcher”, “a human-computer interaction facility”, “a content retriever” and “a knowledge extractor” are, it is unclear whether they are software, hardware or a combination of hardware and software, see Applicant specification Figure 2, and pages 15-18.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20 are rejected under 35 U.S.C. 101 because, the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Claim 18 recites the limitation “A computer readable storage medium containing computer executable instructions thereon”, as drafted, is a computer readable storage medium that, under its broadest reasonable interpretation, amounts to no more than an arrangement of signals (data), signal per se. The claim does not recite any structure that have a physical or tangible form to show that the computer readable storage medium is anything other than a propagation of electrical signals (i.e., a product that does not have a physical or tangible form). As such, claim 18 and its dependent claims, do not fall within one of the four statutory categories of invention (i.e., a method, a machine, manufacture, or composition of matter). See MPEP 2106.03.
The Examiner suggests changing, A computer readable storage medium containing computer executable instructions thereon” to --A non-transitory computer readable storage medium containing computer executable instructions thereon --, the Examiner notes this will overcome the non-statutory rejection as the broadest reasonable interpretation of computer program product would be a system. Further noting this will not raise written description issues.
For Examination purposes claim 18, will be treated as a system for further 101 analysis below.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 9 and 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite method, systems and computer readable storage medium (CRM) for performing triage of a patient. The limitations of:
Claim 1, which is representative of claims 9 and 17-18 
extracting disease-related symptoms and signs from patient information as candidate factor information using a candidate factor analyzer; obtaining a plurality of symptom-related candidate diseases and treatment measures from medical literature as identification knowledge information based on the candidate factor information, using an identification knowledge miner; matching the identification knowledge information with the candidate factor information using a matcher; and repeating the above steps until an affiliated department of a disease is determined based on a match of the identification knowledge information with the candidate factor information or the patient information has been extracted and matched, and returning the affiliated department of the disease as a triage result.
, as drafted, is a method, which under its broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting a device (claim 9), one or more processors and memory (Claims 17 and 18), the claimed invention amounts to managing personal behavior or interaction between people, the Examiner notes as stated in the “October 2019 Update: Subject Matter Eligibility” guidance at page 5, “certain activity between a person and a computer… may fall within the “certain methods of organizing human activity” grouping”. For example, but for the a device (claim 9), one or more processors and memory (Claims 17 and 18), the claim encompasses extraction of symptoms from patient information to search for diseases/treatments related to the symptoms to find matching diseases/treatments, and returning the matched information as a result for triaging a patient (which is described by Applicant’s specification pages 1-2; describing triaging of patient information as activity performed by a human in triaging a patient). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a device (claim 9), one or more processors and memory (Claims 17 and 18), which implements the identified abstract idea. The device (claim 9), one or 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a device (claim 9), one or more processors and memory (Claims 17 and 18), to perform the noted steps amounts to no more than mere instructions to apply the exception using generic hardware components. Mere instructions to apply an exception using a generic hardware components cannot provide an inventive concept (“significantly more”).
Claims 2-8, 10-15 and 19-20 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible.
Claim 2, 10 and 19 recite the additional elements of “patient information is obtained from… a human-computer interaction interface”, “broadcasting the determined department in voice through the human-computer interaction interface” and “displaying electronic information text of the determined department”. The “patient information is obtained from… a human-computer interaction interface” is recited at a high-level of generality (i.e., as a general means of receiving/transmitting data) and amounts to the mere transmission and/or receipt of data, which 
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “patient information is obtained from… a human-computer interaction interface”, “broadcasting the determined department in voice through the human-computer interaction interface” and “displaying electronic information text of the determined department” were considered extra-solution activity and/or generally linking the abstract idea to particular technological environment. The “patient information is obtained from… a human-computer interaction interface” has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in MPEP 2106.05(d)(II)(i) “Receiving or transmitting data over a network” is well-understood, routine, and conventional. The “broadcasting the determined department in voice through the human-computer interaction interface” has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in 2009/0240702: paragraph [0070]; outputting audio data is well-understood, routine and conventional. The “displaying electronic 
Claims 3-8, 11-15 and 20, further defines the information extracted and how it is used in obtaining symptoms to be matched, and recites the additional element of “retrieving…”, however, retrieval of data as an additional element has already been considered above and is incorporated herein, and is not sufficient to provide a practical application and/or significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 9-12, 15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2018/0218126 (hereafter “Salazar”), in view of U.S. Patent App. No. 2018/0137250 (hereafter “Ding”).

Regarding (Currently Amended) claim 1, Salazar teaches an intelligent triage method (Salazar: Figure 3, Abstract, “A medical triage assistance system”, paragraph [0033], “FIG. 3 is a flow chart illustrating a method 300 for determining patient symptoms and providing medical recommendations based on patient conversations”. Also see, claim 1) comprising:
--extracting disease-related symptoms and signs from patient information as candidate factor information using a candidate factor analyzer (Salazar: Figure 2, element 220, paragraph [0018], “The medical triage assistance system 200 shown in FIG. 2 includes… a symptom The symptom identification module 220 extracts medically-relevant conversation tokens from conversations and uses them to determine medical symptoms”. Also see, Figure 3, claim 1, paragraphs [0033]-[0034], [0040]. The Examiner notes as described in paragraphs [0033]-[0034], the conversation between the patient and system, and is interpreted to be patient information under the broadest reasonable interpretation); 
--obtaining a plurality of symptom-related candidate diseases […] from medical literature as identification knowledge information based on the candidate factor information, using an identification knowledge miner (Salazar: paragraph [0045], “select 340 one or more specific medical protocols to recommend based on the patient's symptoms… to differentiate between life-threatening conditions associated with that symptom and less urgent conditions”, paragraph [0049], “The knowledge graph 225 is generated using a patient complaint symptom dataset comprised of patient case summaries 640”, paragraph [0054], “The knowledge graph 225 can also be generated based on other data in addition to patient cases… Such data sets may include modified Briggs triage protocols, medical conclusion report summaries, National Electronic Injury Surveillance System injury data, Substance Abuse and Mental Health Services Administration emergency department data, and Healthcare-Associated Infection data”. The Examiner notes determination of conditions (i.e., diseases) from the use of knowledge graph, which comprises medical literature, reads on what is required of the claim, under the broadest reasonable interpretation); […], and 
--returning the affiliated department of the disease as a triage result (Salazar: claim 11, “summarizing the answers given by the patient and the determined one or more symptoms; determining a severity level corresponding to the determined one or more symptoms; and determined severity level to the healthcare entity”. Also see, paragraph [0046]. The Examiner notes “department of the disease”, reads on a severity of the condition based on the symptoms, which under the broadest reasonable interpretation the broadest reasonable interpretation teaches what is required of the claim).
Salazar may not explicitly teach (underlined below for clarity):
--obtaining a plurality of symptom-related candidate diseases and treatment measures from medical literature as identification knowledge information based on the candidate factor information, using an identification knowledge miner;
--matching the identification knowledge information with the candidate factor information using a matcher; and
--repeating the above steps until an affiliated department of a disease is determined based on a match of the identification knowledge information with the candidate factor information or the patient information has been extracted and matched,
Ding teaches obtaining a plurality of symptom-related candidate diseases and treatment measures from medical literature as identification knowledge information based on the candidate factor information, using an identification knowledge miner (Ding: Figure 4, paragraphs [0012]-[0014], “The knowledge reasoning module in the mobile medical cloud server receives the text chief complaint and obtains a disease diagnosis result and a decision result by use of the medical knowledge base to perform knowledge reasoning to the text chief complaint… matches a corresponding treatment doctor from the medical knowledge base according to the disease diagnosis result so as to generate a medical guide result”, paragraph [0048], “establishes a medical knowledge base comprising medical knowledge, clinical guideline, doctor and hospital information”, paragraph [0063], “medical knowledge base contains clinical 
--matching the identification knowledge information with the candidate factor information using a matcher (Ding: paragraph [0024], “The fuzzy matching processor uses a fuzzy matching algorithm and the medical data index to fuzzily match the keywords of the text chief complaint and the clinical information table and disease information table”, paragraph [0028], “selects the matched disease number, disease name, department number and disease profile from the disease information table”, paragraph [0041], “using a fuzzy matching algorithm and the medical data index to fuzzily match the keywords of the text chief complaint and the clinical information table and disease information table with removal of the stop words so as to obtain a preliminary disease diagnosis result”, paragraphs [0062]-[0063], “The data management module matches a corresponding treatment doctor from the medical knowledge base according to the disease diagnosis result”); and
--repeating the above steps until an affiliated department of a disease is determined based on a match of the identification knowledge information with the candidate factor information or the patient information has been extracted and matched (Ding: paragraph [0051], “the mobile medical cloud server automatically gives a diagnosis according to the patient chief complaint, generates a medical guide result according to the disease diagnosis result, can guide the patient to continue to supplement the chief complaint if the disease diagnosis result is not optimal, so as to make the disease diagnosis result more accurate through multiple iterations”, paragraph [0087]-[0088], “The data management module generates reminder information according to the optimal decision result, wherein if the optimal decision result is "True", the reminder information "diagnosis ends" is generated, and if the optimal decision result is "False", the reminder information "in order to improve the accuracy, please supplement the chief complaint information" is generated”. The Examiner interprets this is repeating of steps until an optimal determination is made, and reads on what is required of the claim under the broadest reasonable interpretation),
One of ordinary skill in the art before the effective filing date would have found it obvious to include obtaining matching candidate disease and treatment information from medical literature until a match is found as taught by Ding within the determination and providing of triage as taught by Salazar with the motivation of “save the patient's treatment time, improve the quality of treatment services and save the mobile medical service resources” (Ding: paragraph [0005]).

Regarding (Currently Amended) claim 2, Salazar and Ding teaches the limitations of claim 1, and further teaches wherein the patient information is obtained from oral expressions or electronic inputs of a patient through a human-computer interaction interface (Salazar: paragraph [0014], “a patient interacts with the triage assistance system 200 via a voice-controlled or voice-interaction system… the patient may communicate with a healthcare professional by voice or audio conversation, which may be automatically transcribed and analyzed by the medical triage assistance system 200”), and 
--wherein returning the determined department as the triage result comprises broadcasting the determined department in voice through the human-computer interaction interface or displaying electronic information text of the determined department (Salazar: Claim 11, “presenting the summary and determined severity level to the healthcare entity”; Ding: paragraph [0057], “The mobile medical terminal is a terminal application installed on a mobile terminal… 
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 3, Salazar and Ding teaches the limitations of claim 1, and further teaches wherein the candidate factor information includes key words or key phrases and time events of the disease-related symptoms and signs (Salazar: paragraph [0023], “The symptom identification module 220 extracts medically-relevant conversation tokens from conversations and uses them to determine medical symptoms… These tokens are made up of strings (or vectors) explicitly or implicitly derived from the conversation. The tokens may be identified with a type or class of token, such as patient complaints, duration of the complaint, and severity. Patient complaint tokens are words and phrases from mundane language (i.e., from conversations) that directly correspond to symptoms, while duration tokens indicate the duration of a complaint, and severity tokens indicate the severity of a complaint”, paragraph [0034], “the medical triage assistance system 200 avoids extracting 320 conversation tokens that are likely to not be medically relevant”, paragraph [0039], “only the medically-relevant phrases 440,442, 444 are tokenized”; Ding: paragraph [0069], “acquires keywords of the patient chief complaint, acquires keywords of the patient chief complaint,”, paragraph [0088], “analyzing and processing the patient chief complaint by use of the keyword extraction”), and 
--wherein the step of extracting the candidate factor information comprises: extracting, using the candidate factor analyzer, the key words or key phrases and the time events from oral expressions provided by a patient through a natural language processing technology or from a natural language processing module to receive and process voice input”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 4, Salazar and Ding teaches the limitations of claim 3, and further teaches wherein the step of obtaining the identification knowledge information comprises: retrieving key words or key phrases related document contents from the medical literature based on the key words or the key phrases in the candidate factor information using a content retriever (Ding: paragraph [0024], “The fuzzy matching processor uses a fuzzy matching algorithm and the medical data index to fuzzily match the keywords of the text chief complaint and the clinical information table and disease information table”, paragraph [0028], “selects the matched disease number, disease name, department number and disease profile from the disease information table”. Also see, paragraphs [0041], [0062]-[0063]. The Examiner notes finding of key words in medical literature based on the extracted key words of the candidate factor information, under the broadest reasonable interpretation, reads on matching the key words to find key words in the knowledge base, and teaches what is required of the claim);
--finding and mining disease-related knowledge from the retrieved document contents using the natural language processing technology and a knowledge extractor (Salazar: paragraph [0018], “the medical triage assistance system 200 may include a natural language processing module”, paragraph [0045], “select 340 one or more specific medical protocols to recommend based on the patient's symptoms… to differentiate between life-threatening conditions associated with that symptom and less urgent conditions”; Ding: paragraph [0041], “using a fuzzy matching algorithm and the medical data index to fuzzily match the keywords of the text chief complaint and the clinical information table and disease information table with removal of the stop words so as to obtain a preliminary disease diagnosis result”. The Examiner notes use of the matched key words to extract and process the information from the matched results reads on what is required of the claim, under the broadest reasonable interpretation).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 7, Salazar and Ding teaches the limitations of claim 1, and further teaches wherein the step of matching the identification knowledge information with the candidate factor information comprises: if only one of the candidate diseases is outputted, determining the disease and a corresponding affiliated department based on the candidate factor (Ding: paragraph [0024], “The fuzzy matching processor uses a fuzzy matching algorithm and the medical data index to fuzzily match the keywords of the text chief complaint and the clinical information table and disease information table”, paragraph [0028], “selects the matched disease number, disease name, department number and disease profile from the disease information table”, paragraph [0041], “using a fuzzy matching algorithm and the medical data index to fuzzily match the keywords of the text chief complaint and the clinical information table and disease information table with removal of the stop words so as to obtain a preliminary disease diagnosis result”, paragraphs [0062]-[0063], “The data management module matches a corresponding treatment doctor from the medical knowledge base according to the disease diagnosis result”, paragraph [0081], “if there is only one disease 
--if a plurality of the candidate diseases are outputted, determining the affiliated department based on prevalence of diseases with the same symptoms and signs in a specified period of time or a specified region; or, further selecting information having maximum discrimination between different diseases with crossed symptoms and signs as an extension question to further obtain patient information and extract new candidate factor information so as to further perform matching (Salazar: paragraph [0057], “The edges of the knowledge graph 700 may be weighted based on the strength (based on frequency of co-occurrence) of the connection between the vertices”; Ding: paragraph [0051], “the mobile medical cloud server automatically gives a diagnosis according to the patient chief complaint, generates a medical guide result according to the disease diagnosis result, can guide the patient to continue to supplement the chief complaint if the disease diagnosis result is not optimal, so as to make the disease diagnosis result more accurate through multiple iterations”, paragraph [0087]-[0088], “The data management module generates reminder information according to the optimal decision result, wherein if the optimal decision result is "True", the reminder information "diagnosis ends" is generated, and if the optimal decision result is "False", the reminder information "in order to improve the accuracy, please supplement the chief complaint information" is generated”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 9, Salazar teaches an intelligent triage device comprising a candidate factor analyzer, an identification knowledge miner and a matcher (Salazar: Figure 2-3, A medical triage assistance system”, paragraph [0018], “The medical triage assistance system 200 includes modules and components”, paragraphs [0058]-[0059], “The described operations and their associated modules may be embodied in software, fim1ware, hardware, or any combinations thereof”. The Examiner notes “a candidate factor analyzer, an identification knowledge miner and a matcher” read on software and the functionality is taught as mapped below) wherein:
--the candidate factor analyzer is configured to extract disease-related symptoms and signs from patient information as candidate factor information (Salazar: Figure 2, element 220, paragraph [0018], “The medical triage assistance system 200 shown in FIG. 2 includes… a symptom identification module 220”, paragraph [0023], “The symptom identification module 220 extracts medically-relevant conversation tokens from conversations and uses them to determine medical symptoms”. Also see, Figure 3, claim 1, paragraphs [0033]-[0034], [0040]. The Examiner notes as described in paragraphs [0033]-[0034], the conversation between the patient and system, and is interpreted to be patient information under the broadest reasonable interpretation);
--the identification knowledge miner is connected with the candidate factor analyzer, and is configured to obtain a plurality of symptom-related candidate diseases […] from medical literature as identification knowledge information based on the candidate factor information (Salazar: paragraph [0045], “select 340 one or more specific medical protocols to recommend based on the patient's symptoms… to differentiate between life-threatening conditions associated with that symptom and less urgent conditions”, paragraph [0049], “The knowledge graph 225 is generated using a patient complaint symptom dataset comprised of patient case summaries 640”, paragraph [0054], “The knowledge graph 225 can also be generated based on 
--the matcher is connected with the identification knowledge miner, […] (Salazar: Figure 2; The Examine notes as shown in figure 2, all modules are connected), and 
--return the determined department as a triage result (Salazar: claim 11, “summarizing the answers given by the patient and the determined one or more symptoms; determining a severity level corresponding to the determined one or more symptoms; and presenting the summary and determined severity level to the healthcare entity”. Also see, paragraph [0046]. The Examiner notes “department of the disease”, reads on a severity of the condition based on the symptoms, which under the broadest reasonable interpretation the broadest reasonable interpretation teaches what is required of the claim).
Salazar may not explicitly teach (underlined below for clarity):
--the identification knowledge miner is connected with the candidate factor analyzer, and is configured to obtain a plurality of symptom-related candidate diseases and treatment measures from medical literature as identification knowledge information based on the candidate factor information; and
--the matcher is connected with the identification knowledge miner, and is configured to match the identification knowledge information with the candidate factor information so as to determine an affiliated department of a disease, 
and treatment measures from medical literature as identification knowledge information based on the candidate factor information (Ding: Figure 3-4, paragraphs [0012]-[0014], “The knowledge reasoning module in the mobile medical cloud server receives the text chief complaint and obtains a disease diagnosis result and a decision result by use of the medical knowledge base to perform knowledge reasoning to the text chief complaint… matches a corresponding treatment doctor from the medical knowledge base according to the disease diagnosis result so as to generate a medical guide result”, paragraph [0048], “establishes a medical knowledge base comprising medical knowledge, clinical guideline, doctor and hospital information”, paragraph [0063], “medical knowledge base contains clinical information, disease information and department information needed for knowledge reasoning, doctor information needed for medical guide”); and
--the matcher is connected with the identification knowledge miner, and is configured to match the identification knowledge information with the candidate factor information so as to determine an affiliated department of a disease (Ding: Figure 3, paragraph [0024], “The fuzzy matching processor uses a fuzzy matching algorithm and the medical data index to fuzzily match the keywords of the text chief complaint and the clinical information table and disease information table”, paragraph [0028], “selects the matched disease number, disease name, department number and disease profile from the disease information table”, paragraph [0041], “using a fuzzy matching algorithm and the medical data index to fuzzily match the keywords of the text chief complaint and the clinical information table and disease information table with removal of the stop words so as to obtain a preliminary disease diagnosis 
One of ordinary skill in the art before the effective filing date would have found it obvious to include obtaining matching candidate disease and treatment information from medical literature until a match is found as taught by Ding within the determination and providing of triage as taught by Salazar with the motivation of “save the patient's treatment time, improve the quality of treatment services and save the mobile medical service resources” (Ding: paragraph [0005]).

REGARDING CLAIM(S) 10-12 and 15
Claim(s) 10-12 and 15 is/are analogous to Claim(s) 2-4 and 7, thus Claim(s) 10-12 and 15 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 2-4 and 7.

Regarding (Currently Amended) claim 17, Salazar and Ding teaches an intelligent triage device (Salazar: Figure 2-3, Abstract, “A medical triage assistance system”), comprising: 
--one or more processors; and a memory storing computer executable instructions thereon, the computer executable instructions being configured to, when executed by the one or more processors, carry out the method according to claim 1 (Salazar: paragraphs [0060]-[0062], “a software module is implemented with a computer program product comprising a computer-readable medium containing computer program code, which can be executed by a computer processor for performing any or all of the steps, operations, or processes described”. See claim 1, above).


Regarding (Currently Amended) claim 18, Salazar and Ding teaches a computer readable storage medium containing computer executable instructions thereon, the instructions, when executed by one or more processors enabling the one or more processors to carry out the method according to claim 1 (Salazar: paragraphs [0060]-[0062], “a software module is implemented with a computer program product comprising a computer-readable medium containing computer program code, which can be executed by a computer processor for performing any or all of the steps, operations, or processes described”. See claim 1, above).
The motivation to combine is the same as in claim 1, incorporated herein.

REGARDING CLAIM(S) 19 AND 20
Claim(s) 19-20 is/are analogous to Claim(s) 2-3, thus Claim(s) 19-20 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 2-3.

Claims 5-6, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2018/0218126 (hereafter “Salazar”) and U.S. Patent App. No. 2018/0137250 (hereafter “Ding”) as applied to claim 1 above, and further in view of U.S. Patent No. 10,770,184 (hereafter “McNair”).

Regarding (Currently Amended) claim 5, Salazar and Ding teaches the limitations of claim 4, and further teaches wherein the step of retrieving key words or key phrases related document contents from the medical literature comprises: performing participle and named- an index established for the disease information table and the clinical information table”, paragraph [0041], “using a fuzzy matching algorithm and the medical data index to fuzzily match the keywords of the text chief complaint and the clinical information table and disease information table with removal of the stop words so as to obtain a preliminary disease diagnosis result”, paragraph [0085], “the data extraction module selects the matched disease number, disease name, department number and disease profile from the disease information table by use of the medical data index”, paragraphs [0089]-[0094], “establishing a medical knowledge base, wherein the medical knowledge base comprises a medical data index, a clinical information table, a disease information table, a doctor information table and a department information table”. The Examiner notes establishing the various tables and index, reads on identification of entities and establishment of an inverted index to match key words, and teaches what is required of the claim under the broadest reasonable interpretation).
Salazar and Ding may not explicitly teach (underlined below for clarity):
--wherein the step of retrieving key words or key phrases related document contents from the medical literature comprises: performing participle and named-entity identification in the medical literature using the natural language processing technology and setting up inverted indexes using the content retriever; and, retrieving a document containing all the key words or key phrases from the inverted indexes based on the key words or the key phrases in the candidate factor information using the content retriever.
retrieving a document containing all the key words or key phrases from the inverted indexes based on the key words or the key phrases in the candidate factor information using the content retriever (McNair: Column 3, lines 5-40, “assessing a human patient to determine the likely presence or absence of one or more patient conditions… establish possible cluster membership of the present patient in one or more reference clusters associated with various known conditions 20 prevailing in or absent from a corpus of textual records resulting from the care processes conducted in a set of prior historical patients and such as have been determined from the corpus… calculating a quantitative lexical distance between documents associated with the patient and documents of exemplar members of condition associated clusters… a determination of the lexical distance of the current texts to exemplars in labeled clusters of historical texts is performed by calculating the vector cosine of elements denoting the presence or absence in the current texts, of term stems extant in the historical cluster members”, Column 12, lies 35-45, “variables mapping ( or indexing) service 122 and records/documents ETL service 124 provide services that facilitate retrieving frequent item sets, extracting database records, and cleaning the values of variables in records.”, Column 17, line 55-Column 18, line 10, “a listing is created or provided of detected 65 topic cluster memberships as likely conditions that prevail for the target patient”. Also see, Column 16, lines 45-50. The Examiner notes identification of the cluster is identification and retrieval of the documents in the cluster that contain the key words).


Regarding (Currently Amended) claim 6, Salazar, Ding and McNair teaches the limitations of claim 5, and further teaches wherein the step of finding and mining disease-related knowledge from the retrieved document contents using the natural language processing technology comprises: determining segments in the document where the key words or the key phrases are located, and extracting symptom and sign related candidate diseases through sematic relation, using the knowledge extractor (Salazar: paragraph [0023], “The symptom identification module 220 extracts medically-relevant conversation tokens from conversations and uses them to determine medical symptoms… These tokens are made up of strings (or vectors) explicitly or implicitly derived from the conversation. The tokens may be identified with a type or class of token, such as patient complaints, duration of the complaint, and severity. Patient complaint tokens are words and phrases from mundane language (i.e., from conversations) that directly correspond to symptoms, while duration tokens indicate the duration of a complaint, and severity tokens indicate the severity of a complaint”, paragraph [0034], “the medical triage assistance system 200 avoids extracting 320 conversation tokens that are likely to not be medically relevant”, paragraph [0039], “only the medically-relevant phrases 440,442, 444 are tokenized”; Ding: paragraph [0069], “acquires keywords of the patient chief complaint, acquires keywords of the patient chief complaint,”, paragraph [0088], “analyzing and processing semantically interpretable concepts”).
The motivation to combine is the same as in claim 5, incorporated herein.

REGARDING CLAIM(S) 13 AND 14
Claim(s) 13-14 is/are analogous to Claim(s) 5-6, thus Claim(s) 13-14 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 5-6.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2018/0218126 (hereafter “Salazar”) and U.S. Patent App. No. 2018/0137250 (hereafter “Ding”) as applied to claim 1 above, and further in view of U.S. Patent App. No. 2015/0161331 (hereafter “Oleynik”).

Regarding (Currently Amended) claim 8, Salazar and Ding teaches the limitations of claim 7, but may not explicitly teach wherein the discrimination between different diseases with crossed symptoms and signs is determined through information gains, wherein the larger an information gain is, the larger the discrimination will be, the smaller an information gain is, the smaller the discrimination will be, and the calculation formula of the information gain is:
IG(Symptom) = H(Disease) - H(Disease | Symptom)

Oleynik teaches wherein the discrimination between different diseases with crossed symptoms and signs is determined through information gains, wherein the larger an information gain is, the larger the discrimination will be, the smaller an information gain is, the smaller the discrimination will be, and the calculation formula of the information gain is:
IG(Symptom) = H(Disease) - H(Disease | Symptom)
--wherein, IG(Symptom) represents the information gain of a symptom, Disease represents a disease, and H(.) represents an entropy (Oleynik: paragraphs [0058]-[0060], “a method for diagnosing and identifying an appropriate course of treatment for a patient… generate output information that… request additional information… when a disease cannot be made or a course of treatment cannot be identified without additional medical information from a patient”, paragraph [0078]-[0082], “find the parameter that maximally reduces the total entropy i.e. the sum of the entropies of the resulting subgroups, separated by virtue of the value of the selected parameter… Mathematically, this separation process to automate the degrouping is called the information gain… seeks the parameter x which has the greatest information gain, i.e. the greatest reduction in entropy when used as the criterion to degroup… the degrouping process may each one automatically to determine which produces the maximal information gain with respect to the desired medical outcome”. Also see, claims 10-12. The Examiner notes the formula shown in Oleynik and claimed above, are the same when used for disease and symptom and teaches what is required of the claim, under the broadest reasonable interpretation).
One of ordinary skill in the art before the effective filing date would have found it obvious to include information gain using entropy with the selection of additional questions as 

REGARDING CLAIM(S) 16 
Claim(s) 16 is/are analogous to Claim(s) 8, thus Claim(s) 16 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent App. 2009/0240702 teaches triage via kiosk, and analysis techniques for performing triage.
U.S. Patent App. 2014/0122109 teaches a user interface for entering patient information and processing the information to perform triage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew E Lee whose telephone number is (571)272-8323. The examiner can normally be reached M-Th 9-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.E.L./Examiner, Art Unit 3626  


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626